Filed 7/12/21 P. v. Miller CA2/7
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION SEVEN


THE PEOPLE,                                                 B310536

         Plaintiff and Respondent,                          (Los Angeles County
                                                            Super. Ct. No. TA152749)
         v.

DONQUETE MILLER,

         Defendant and Appellant.




     APPEAL from a judgment of the Superior Court of
Los Angeles County, Sean D. Coen, Judge. Affirmed.
     Richard B. Lennon, under appointment by the Court of
Appeal, for Defendant and Appellant.
     No appearance for Plaintiff and Respondent.
                        _______________
      Donquete Miller appeals from the judgment entered after
he pleaded guilty to one felony count of contempt of court with a
prior similar offense within seven years and was sentenced to
two years in state prison. No arguable issues have been
identified following review of the record by Miller’s appointed
appellate counsel or our own independent review. We affirm.
      FACTUAL AND PROCEDURAL BACKGROUND
       Miller went to the home of his former girlfriend, the mother
of his child, in violation of a court order. He was charged in a
criminal complaint with vandalism (Pen. Code, § 594, subd. (a)),
misdemeanor battery on a former intimate partner (Pen. Code,
§ 243, subd. (e)(1)) and misdemeanor contempt of court (Pen.
Code, § 166, subd. (c)(1)). It was specially alleged that Miller had
suffered a prior serious felony conviction (robbery) within the
meaning of the three strikes law. (Pen. Code, §§ 667, subds. (b)-
(j), 1170.12.)
       Prior to his preliminary hearing, Miller waived his right to
a jury trial and pleaded guilty to an amended charge of felony
contempt of court with a prior similar offense within seven years.
(Pen. Code, § 166, subd. (c)(4).) Before sentencing Miller moved
to withdraw his plea based on new policies in the Los Angeles
County District Attorney’s Office and the victim’s statement she
no longer wanted restitution. The court denied the request and
sentenced Miller to two years in state prison (the middle term).
He was awarded 261 days of presentence custody credit.
       Miller filed a timely notice of appeal from the judgment,
including the denial of his request to withdraw his plea. The
trial court denied Miller’s request for issuance of a certificate of
probable cause.




                                 2
                           DISCUSSION
       We appointed counsel to represent Miller on appeal. After
reviewing the record, counsel filed a brief raising no issues. On
June 1, 2021 counsel wrote Miller and advised him that counsel
intended to file a no-issue brief and that Miller personally could
submit his own supplemental letter brief in which he identified
any contentions or issues he wished us to consider. We sent a
similar notice to Miller on June 1, 2021.
       On June 18, 2021 we received a single-page handwritten
letter from Miller stating he was wrongly convicted and asking us
to delay deciding his appeal until he was released from custody.
Our clerk responded on June 24, 2021, sending Miller a copy of
our June 1, 2021 notice and explaining that he may file a
supplemental brief by July 1, 2021. We have received no further
response.
       We have reviewed the entire record in this case and are
satisfied appellate counsel for Miller has complied with counsel’s
responsibilities and there are no arguable issues. (Smith v.
Robbins (2000) 528 U.S. 259, 277-284; People v. Kelly (2006)
40 Cal.4th 106, 118-119; People v. Wende (1979) 25 Cal.3d 436,
441-442.)
                          DISPOSITION
       The judgment is affirmed.



                                          PERLUSS, P. J.
We concur:



      SEGAL, J.                           FEUER, J.




                                3